                                                                                                          CLOSED,ECF
                                         U.S. District Court
                             Southern District of New York (White Plains)
                           CIVIL DOCKET FOR CASE #: 7:20−cv−00299−CS

The Estate of Justine Marie Aliotta et al v. Purdue Pharma, Inc. et al   Date Filed: 01/13/2020
Assigned to: Judge Cathy Seibel                                          Date Terminated: 01/14/2020
Case in other court: Supreme Court of the State of New York,             Jury Demand: Plaintiff
                     Richmond, 152057/2019                               Nature of Suit: 367 Personal Injury: Health
Cause: 28:1331 Fed. Question                                             Care/Pharmaceutical Personal Injury Product
                                                                         Liability
                                                                         Jurisdiction: Federal Question
Plaintiff
The Estate of Justine Marie Aliotta

Plaintiff
Joanne Aliotta
individually and as administratrix of the Estate
of Justine Marie Aliotta, deceased

Plaintiff
Julissa Cecelia Torres
an infant by her guardian Joanne Aliotta, on
behalf of themselves and Plaintiff Class
consisting of all other person in New York so
situated


V.
Defendant
Purdue Pharma, Inc.

Defendant
Purdue Pharma L.P.

Defendant
The Purdue Frederick Company, Inc.

Defendant
Endo Health Solutions, Inc.

Defendant
Endo Pharmaceuticals, Inc.

Defendant
Johnson & Johnson
Defendant
Janssen Pharmaceuticals, Inc. f/k/a
Ortho−McNeil−Janssen Pharmaceuticals,
Inc.

Defendant
Teva Pharmaceutical Industries, Ltd.

Defendant
Teva Pharmaceuticals USA, Inc.

Defendant
Cephalon, Inc.

Defendant
Allergan PLC (f/k/a Actavis PLC)

Defendant
Actavis, Inc. (f/k/a Watson Pharmaceuticals,
Inc.)

Defendant
Allergan Finance, LLC

Defendant
Watson Laboratories, Inc.

Defendant
AbbVie Inc.

Defendant
McKesson Corporation

Defendant
AmerisourceBergen Drug Corporation

Defendant
Cardinal Health, Inc.

Defendant
Staten Island University Hospital

Defendant
CVS Health Corporation                         represented by Shawn Patrick Naunton
                                                              Zuckerman Spaeder LLP
                                                                         485 Madison Avenue 10th Floor
                                                                         New York, NY 10022
                                                                         212−704−9600
                                                                         Fax: 212−704−4256
                                                                         Email: snaunton@zuckerman.com
                                                                         ATTORNEY TO BE NOTICED

Defendant
Duane Reade, Inc.

Defendant
Walgreen Co.

Defendant
John and Jane Doe Physicians 1 through 10

Defendant
John and Jane Doe Pharmacies 1 through 10


 Date Filed     # Docket Text

 01/13/2020    Ï1   NOTICE OF REMOVAL from Supreme Court, County of Richmond. Case Number: 152057/2019.
                    (Filing Fee $ 400.00, Receipt Number ANYSDC−18489768).Document filed by CVS Health
                    Corporation. (Attachments: # 1 Exhibit Original State Court Complaint, # 2 Exhibit Order Creating
                    JPML)(Naunton, Shawn) (Entered: 01/13/2020)

 01/13/2020    Ï2   CIVIL COVER SHEET filed. (Attachments: # 1 Exhibit Attachment listing Defendants)(Naunton,
                    Shawn) (Entered: 01/13/2020)

 01/13/2020    Ï3   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by
                    CVS Health Corporation.(Naunton, Shawn) (Entered: 01/13/2020)

 01/14/2020     Ï   ***NOTICE TO ATTORNEY REGARDING DEFICIENT PLEADING. Notice to Attorney
                    Shawn Patrick Naunton re: Document No. 1 Notice of Removal,. The filing is deficient for the
                    following reason(s): all of the parties listed on the pleading were not entered on CM ECF; Add
                    John and Jane Doe Physicians 1 through 10 to CM ECF. Add John and Jane Doe Pharmacies 1
                    through 10 to CM ECF.. Docket the event type Add Party to Pleading found under the event
                    list Complaints and Other Initiating Documents... (pc) (Entered: 01/14/2020)

 01/14/2020     Ï   CASE OPENING INITIAL ASSIGNMENT NOTICE: The above−entitled action is assigned to
                    Judge Cathy Seibel. Please download and review the Individual Practices of the assigned District
                    Judge, located at https://nysd.uscourts.gov/judges/district−judges. Attorneys are responsible for
                    providing courtesy copies to judges where their Individual Practices require such. Please download
                    and review the ECF Rules and Instructions, located at
                    https://nysd.uscourts.gov/rules/ecf−related−instructions. (pc) (Entered: 01/14/2020)

 01/14/2020     Ï   Magistrate Judge Paul E. Davison is so designated. Pursuant to 28 U.S.C. Section 636(c) and Fed. R.
                    Civ. P. 73(b)(1) parties are notified that they may consent to proceed before a United States
                    Magistrate Judge. Parties who wish to consent may access the necessary form at the following link:
                    https://nysd.uscourts.gov/sites/default/files/2018−06/AO−3.pdf. (pc) (Entered: 01/14/2020)

 01/14/2020     Ï   Case Designated ECF. (pc) (Entered: 01/14/2020)
01/14/2020   Ï    ADD PARTY FOR PLEADING. Defendants/Respondents John and Jane Doe Physicians 1 through
                  10, John and Jane Doe Pharmacies 1 through 10 added. Party added pursuant to 1 Notice of
                  Removal,.Document filed by CVS Health Corporation. Related document: 1 Notice of
                  Removal,.(Naunton, Shawn) (Entered: 01/14/2020)

01/14/2020   Ï4   ORDER: On January 13, 2020, Defendant CVS Health Corporation removed this action from the
                  Supreme Court of the State of New York, County of Richmond, to the Southern District of New
                  York. (Doc. 1.) Richmond County, however, is in the Eastern District of New York, not in the
                  Southern District. The Court inquired of Defendant CVS Health Corporation's counsel, who
                  requested that the matter be transferred to the Eastern District of New York rather than dismissed.
                  Therefore, pursuant to 28 U.S.C. § 1406(a), it is hereby ORDERED that this case be transferred
                  forthwith to the United States District Court for the Eastern District of New York. The waiting period
                  of Local Rule 83.1 is waived. (Signed by Judge Cathy Seibel on 1/14/2020) (mro) (Entered:
                  01/15/2020)

01/14/2020   Ï    CASE TRANSFERRED OUT ELECTRONICALLY from the U.S.D.C. Southern District of New
                  York to the United States District Court − District of Eastern District of New York (mro) (Entered:
                  01/15/2020)
